DETAILED ACTION
The amendment filed 4/20/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/20/2022 regarding the previously applied rejection under 112 have been fully considered and are persuasive.  The previous rejection under 112 has been withdrawn.   
Applicant’s argument filed 4/20/2022 with respect to the obviousness rejections under Elkins in view of Bernard have been fully considered but are not persuasive.  Applicant also argues that claim 1 is not obvious under Elkins in view of Bernard because the claims now recite both a ramping down and a ramping up step, which applicant argues is not obvious to one of ordinary skill.  The examiner respectfully disagrees however because as known in the art, and as disclosed by Elkins, after adding a new drill stand to a drill string it is known to ramp up a mud pump back to drilling conditions (Elkins col. 8, lines 14-30).
The examiner notes applicant’s request for interview to discuss the instant amendment and response, but in view of the previous interviews (as on 7/13/2020 and 9/14/2021) and the rejection below, an additional interview to discuss these issues would not appear to provide any additional clarity. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gas injection device (as in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “RPM” in line 16 which has not been defined and no definition is found within the specification as filed, and therefore this recitation is indefinite.  For further examination purposes, it will be assumed “RPM” is defined as revolutions per minute.  Claims 2-5 are rejected as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins et al. (US 6,374,925) in view of Bernard (US 9,249,638).  
In regard to claim 1, Elkins et al. disclose a method to maintain a bottom hole fluid pressure control to a wellbore of a drilling rig that utilizes a drillstring (abstract, also col. 7, line 40 - col. 8, line 38) and to facilitate adding a new drill stand, the method comprising injecting mud in the wellbore by an injection device adapted to maintain fluid pressure control (col. 7, lines 40-67, injection device 90); providing another injection device (col. 8, lines 4-11); providing a managed pressure drilling choke (75); executing a ramp schedule computation (col. 7, lines 50+, as described, the actions as adjusting the choke are considered as following a “ramp schedule” since this limitation only appears to be a “schedule” of an intended course of action which is inherent to the operation as described); halting the drilling operation to add a new stand to the drillstring, wherein the mud injection device is stopped (col. 7, line 64 – col. 8, line 12, where it is described that the fluid may be injected while pump 90 is stopped) and a fluid is injected by the another injection device (as in col. 8, lines 4-11) to maintain the borehole pressure within the annulus of the wellbore at the desired constant pressure (col. 8, lines 1-12, where “constant pressure” is within the acceptable range of the annulus fluid pressure); in response to said executing step, ramping down pumping of the drilling mud by ramping down RPM of the injection device (col. 7, lines 50+) and adjusting the managed pressure drilling choke following a ramp schedule computation (col. 7, lines 50+, as described, the actions as adjusting the choke are considered as following a “ramp schedule” since this limitation only appears to be a “schedule” of an intended course of action which is inherent to the operation as described); and wherein injecting the fluid into the wellbore following the execution of the ramp-schedule to maintain the borehole pressure (col. 8, lines 4-12, the duration/amount of injecting as inherently required to follow the method disclosed by Elkins et al. would involve computation which is considered to be within the ramp-schedule computation); breaking connection of the drill rig to add a new drill stand col. 8, lines 1-5) and then adding the new drill stand to the drill rig (col. 8, lines 1-5); ramping up RPM of the mud injection device while adjusting the MPD choke and bleeding down the another compressor (col. 8, lines 15-29, i.e. “Controllably begin drilling fluid circulation..”).
In regard to claim 4, Elkins teaches wherein the ramp-schedule computation comprises a number of parameters obtained from a pressure monitoring system (col. 6, lines 24-67, also as in col. 7, lines 50+), said parameters enabling an operator to maintain a constant desired bottom hole pressure during a managed pressure drilling connection (col. 6, lines 24-67, col. 7, lines 50+).
In regard to claim 5, Elkins teaches wherein the parameters comprise at least one of the following: drilling fluid weight, primary pump pressures, drilling fluid flow rates, drill string rate of penetration, drill string rotation rate, surface applied backpressure and sensor data transmitted by a bottom hole assembly (col. 6, lines 24-67, col. 7, lines 50+).
Elkins et al. do not disclose that the drilling fluid injected to maintain a bottom hole pressure is a compressible gas simultaneously with mud pumping or a gas compressor as part of a managed pressure drilling unit.  Bernard discloses a method comprising providing a managed pressure drilling unit including a gas compressor (34/70, as best understood the accumulator acts as both a reservoir and compressor as the gas is provided as compressed, although Elkins also discloses a gas compressor, i.e. pumps as within col. 3, lines 56-65); providing a gas reservoir containing compressible gas that communicates with the gas compressor (as within 70, as col. 3, lines 56-65); wherein a compressible gas is injected in order to control a bottom hole fluid pressure (col. 1, line 59 – col. 2, line 20, note the injection is directly to an annulus, col. 2, lines 26-37, col. 5, lines 20-25, col. 6, lines 9-14); wherein the gas compressor is activated simultaneously to inject gas from the reservoir (col. 6, lines 9+) following execution of the ramp-schedule (as in col. 5, line 65 – col. 10, line 9).   In regard to claims 2-3, Bernard discloses wherein the compressible gas is nitrogen (col. 2, lines 6-10); a ramp-schedule computation comprising a number of parameters obtained from a pressure monitoring system (col. 2, line 43 – col. 3, line 17), said parameters enabling an operator to maintain a constant bottom hole pressure during a managed pressure drilling connection; wherein the parameters comprise at least one of the following: drilling fluid weight, primary pump pressures, drilling fluid flow rates, drill string rate of penetration, drill string rotation rate, surface applied backpressure and sensor data transmitted by a bottom hole assembly (col. 2, lines 43 – col. 3, line 17).   It would have been obvious to one of ordinary skill in the art before the time of filing to provide the methods of Elkins et al. with the compressible gas of Bernard (as substituting for the injected fluid of Elkins et al.) since choosing from a finite number of identified, predictable solutions (for pressure control fluid) with a reasonable expectation of success is considered obvious to one of ordinary skill.  Bernard also not explicitly disclose that the gas compressor is activated simultaneously to the injection of mud but discloses these as sequential steps (col. 6, lines 1-15).  However, it is considered obvious to one of ordinary skill in the art before the time of filing to begin step 106 before the previous step is fully performed (step 104 as including “eventually, flow from rig pump ceases” col. 6, line 5) in order to reduce overall time and efficiency of the operation (as overlapping steps where possible).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/2/2022